Per Curiam.

We agree with relator that precedent supports imposing an indefinite suspension on respondent for his bribery conviction. Moreover, we find insufficient mitigating evidence to reduce that penalty. Respondent, formerly a high-ranking public official, bribed an employee in the division he had once headed. Letters of support do not easily mitigate such conduct. Therefore, we hereby adopt- the recommendation of the board and indefinitely suspend respondent from the practice of law. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.